Exhibit 10.5

 

Execution Version

 

FIRST AMENDMENT TO FIRST LIEN CREDIT AGREEMENT

 

This FIRST AMENDMENT TO FIRST LIEN CREDIT AGREEMENT (this “Amendment”), dated as
of May 2, 2012, is by and among EUREKA HUNTER PIPELINE, LLC, a Delaware limited
liability company (the “Borrower”), the several banks and other financial
institutions and lenders party hereto from time to time (the “Lenders”) and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain First Lien Credit Agreement, dated as of August 16, 2011 (as may be
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders and the Administrative Agent;

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as described herein; and

 

WHEREAS, Borrower has advised the Administrative Agent that the Borrower
anticipates the occurrence of certain Events of Default and has requested that
the Administrative Agent agree to waive such Events of Default as described
herein; and

 

WHEREAS, on the terms and subject to the conditions contained herein, the
Administrative Agent and the Required Lenders are willing (i) to waive certain
anticipated Events of Default and (ii) to make certain amendments to the Credit
Agreement, in each case, in accordance with Section 10.2 of the Credit
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                      Defined Terms.

 

(a)                           Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Credit
Agreement.  The principles of interpretation set forth in Section 1.4 of the
Credit Agreement shall apply to the provisions of this Amendment.

 

(b)                           Each reference to “hereof’, “hereunder”, “herein”
and “hereby” and each other similar reference contained in the Credit Agreement,
each reference to “this Agreement” or “the Credit Agreement” and each other
similar reference contained in the Agreement or any other Loan Document shall on
and after the First Amendment Effective Date refer to the Credit Agreement as
amended by this Amendment.  Any notices, requests, certificates and other
instruments executed and delivered on or after the First Amendment Effective
Date may refer to the Credit Agreement without making specific reference to this
Amendment but nevertheless all such references shall mean the Credit Agreement
as amended by this Amendment unless the context otherwise requires.

 

2.                                      Waiver.  Effective as of the date
hereof, the Administrative Agent and the Required Lenders party hereto hereby
agree to waive any Events of Default occurring as a result of the Borrower’s
failure to comply with (i) the minimum Interest Coverage Ratio required by

 

1

--------------------------------------------------------------------------------


 

Section 6.1(b) of the Credit Agreement for the Fiscal Quarter ended March 31,
2012 and (ii) the maximum Total Leverage Ratio required by Section 6.1(c) of the
Credit Agreement for the Fiscal Quarter ended March 31, 2012.

 

3.                                      Amendments to Credit Agreement.

 

In reliance on the representations and warranties set forth in Section 4 below
and subject to the satisfaction of the conditions set forth in Section 5 below,
the parties hereby agree to the following amendments.

 

(a)                           Section 1.1 of the Credit Agreement is hereby
amended by inserting the following defined terms in proper alphabetical
sequence:

 

“TransTex” means TransTex Gas Services, LLC, a Delaware limited liability
company.

 

(b)                           Section 1.1 is further amended by adding the
following sentence at the end of the definition of “Consolidated EBITDA”:

 

“Notwithstanding anything to the contrary herein or in any other Loan Document,
in the event that TransTex shall be and become a Subsidiary of the Borrower
pursuant to documentation reasonably acceptable to the Administrative Agent and
the Lenders, for purposes of determining compliance with the financial covenants
set forth in Section 3.2(m) and 3.2(n) for the fiscal quarter ending June 30,
2012, TransTex shall be deemed to have become a Subsidiary on and as of April 1,
2012; provided, that for purposes of determining Consolidated EBITDA pursuant to
Section 3.2(i), the Conversion Date and the Facility Availability Amount,
Consolidated EBITDA shall not include any Consolidated EBITDA from TransTex.”

 

(c)                            Section 3.2 of the Credit Agreement is hereby
amended by adding new subsections (l), (m), (n) and (o) to the end of such
Section and making the appropriate punctuation and grammatical changes thereto
as follows:

 

“(l)                               evidence that, at the time of the Initial
Advance, the Borrower has a Consolidated Total Debt to Capitalization Ratio of
equal to or less than sixty percent (60%).

 

(m)                             evidence that the Borrower’s Interest Coverage
Ratio for the Fiscal Quarter ending immediately prior to the date of the Initial
Advance is not less than the corresponding amount set forth below opposite such
Fiscal Quarter:

 

Fiscal 
Quarter

 

Interest 
Coverage Ratio

March 31, 2012

 

1.00:1.00

June 30, 2012

 

1.00:1.00

September 30, 2012

 

1.00:1.00

 

2

--------------------------------------------------------------------------------


 

Fiscal 
Quarter

 

Interest 
Coverage Ratio

December 31, 2012

 

1.00:1.00

March 31, 2013

 

1.25:1.00

June 30, 2013

 

1.50:1.00

September 30, 2013

 

1.75:1.00

December 31, 2013

 

2.25:1.00

March 31, 2014

 

2.25:1.00

June 30, 2014

 

2.50:1.00

September 30, 2014

 

2.50:1.00

December 31, 2014 and each Fiscal Quarter thereafter

 

2.75:1.00

 

Notwithstanding the foregoing, upon the occurrence of the Conversion Date, the
Interest Coverage Ratio test above shall be increased for the Fiscal Quarter in
which the Conversion Date occurs and each Fiscal Quarter thereafter to the
greater of (i) the amount set forth in this part (b) above for each such Fiscal
Quarter, (ii) the Interest Coverage Ratio for each such Fiscal Quarter as set
forth in Section 6.1(b) of the Second Lien Credit Agreement (as in effect on the
Closing Date) plus 0.25 and (iii) 2.50:1.00.

 

(n)                                 evidence that the Borrower’s Total Leverage
Ratio for the Fiscal Quarter ending immediately prior to the date of the Initial
Advance is not greater than the corresponding amount set forth below opposite
such Fiscal Quarter:

 

Fiscal
Quarter

 

Total Leverage
Ratio

March 31, 2012

 

7.00:1.00

 

3

--------------------------------------------------------------------------------


 

Fiscal
Quarter

 

Total Leverage
Ratio

June 30, 2012

 

7.00:1.00

September 30, 2012

 

6.50:1.00

December 31, 2012

 

6.50:1.00

March 31, 2013

 

6.00:1.00

June 30, 2013

 

6.00:1.00

September 30, 2013

 

5.00:1.00

December 31, 2013

 

4.50:1.00

March 31, 2014

 

4.50:1.00

June 30, 2014

 

4.50:1.00

September 30, 2014

 

4.50:1.00

December 31, 2014 and each Fiscal Quarter thereafter

 

4.25:1.00

 

Notwithstanding the foregoing, upon the occurrence of the Conversion Date, the
Total Leverage Ratio test above shall be decreased for the Fiscal Quarter in
which the Conversion Date occurs and each Fiscal Quarter thereafter to the
lesser of (i) the amount set forth in this part (c) above for each such Fiscal
Quarter, (ii) the Total Leverage Ratio for each such Fiscal Quarter as set forth
in Section 6.1(c) of the Second Lien Credit Agreement (as in effect on the
Closing Date) minus 0.25, and (iii) 4.50:1.00.

 

Notwithstanding the foregoing (including the immediately prior sentence), from
and after the date the Borrower makes any prepayments or payments of the Second
Lien Indebtedness under Section 2.11(d) or Section 7.5(c)(ii), the Total
Leverage Ratio test above shall be reduced to 4.00:1.00 for the Fiscal Quarter
in which such payment is made and for each Fiscal Quarter thereafter.

 

4

--------------------------------------------------------------------------------


 

(o)                                 Prior to the Conversion Date, the Borrower
and its Subsidiaries will not make any Capital Expenditures, other than
(i) Capital Expenditures with respect to the build-out of the Pipeline System as
described on Schedule 6.1(e), (ii) other projects approved by the Administrative
Agent in an aggregate amount not to exceed $10,000,000 at all times after the
Closing Date and (iii) other Capital Expenditures made solely with the proceeds
of an issuance of Equity Interests of the Borrower that are not required to
prepay the Indebtedness under this Agreement in accordance with
Section 2.11(b) of this Agreement.”

 

(d)                           Section 6.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“Section 6.1.                    Reserved.”

 

(e)                            Section 6.3 of the Credit Agreement is hereby
amended as follows:

 

“Section 6.3                             Specified Equity Contribution. 
Notwithstanding the foregoing Sections 3.2(m) and (n) and Section 6.2, the
parties hereto acknowledge and agree that, solely for purposes of all
calculations made in determining compliance with Sections 3.2(m) and (n) and
Section 6.2, any cash equity contribution (which equity shall be common equity
or other equity having terms reasonably satisfactory to the Administrative Agent
and the Lenders) made to the Borrower by Magnum after the end of a Fiscal
Quarter and on or prior to the day that is ten (10) Business Days after delivery
by the Borrower to the Administrative Agent of a written irrevocable notice of
its intent to satisfy the conditions under Section 3.2 or to cure an Event of
Default under Section 6.2 (which written notice shall be delivered on or prior
to the date that is five (5) days after the day on which financial statements
are required to be delivered with respect to such Fiscal Quarter) will, at the
request of the Borrower, be included in the calculation of Consolidated EBITDA
for the purposes of determining compliance with the financial covenants
contained herein at the end of such Fiscal Quarter and each applicable
subsequent period (any such equity contribution, a “Specified Equity
Contribution”); provided that (i) after the earlier of (x) the First Lien
Funding Date and (y) December 31, 2012, in each four (4) Fiscal Quarter period,
there shall be at least two (2) Fiscal Quarters in respect of which no Specified
Equity Contribution is made, (ii) after the earlier of (x) the First Lien
Funding Date and (y) December 31, 2012, there shall be no more than four
(4) Specified Equity Contributions in the aggregate made after such date,
(iii) the amount of any Specified Equity Contribution shall be no greater than
the amount required to cause the Loan Parties to be in compliance with the
financial covenants set forth above and (iv) a Specified Equity Contribution
shall only be included in the computation of the financial covenant for purposes
of determining compliance by the Loan Parties with Sections 3.2(m) and (n) and
Section 6.2 and not for any other purpose under this Agreement (including,
without limitation, any determination of the Applicable Margin, the Applicable
Percentage, the Facility Availability Amount and availability under any baskets
with respect to any covenants set forth herein).  Upon the making of a Specified
Equity Contribution, the financial covenants in Sections 3.2(m) and (n) and
Section 6.2 shall be recalculated giving effect to the increase in Consolidated
EBITDA (but not including any prepayments of Indebtedness made with the proceeds
of such Specified

 

5

--------------------------------------------------------------------------------


 

Equity Contribution); provided that neither the Administrative Agent nor the
Lenders shall exercise any rights or remedies (other than instituting Default
Interest) with respect to any Event of Default that exists pursuant to
Section 6.2 during the ten (10) Business Day period following notice by the
Borrower that it intends to make such Specified Equity Contribution and affect
such recalculation.  If, after giving effect to such recalculation, the Loan
Parties are in compliance with the financial covenants, the Loan Parties shall
be deemed to have satisfied the requirements of the financial covenants as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date.”

 

4.                                      Representations and Warranties.  The
Borrower represents and warrants as of the First Amendment Effective Date to the
Administrative Agent and each Required Lender that:

 

(a)                           The Borrower (i) has the power and authority, and
the legal right, to make, deliver and perform this Amendment and (ii) has taken
all necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment;

 

(b)                           No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required to be obtained by the Borrower in connection with the
execution, delivery, performance, validity or enforceability of this Amendment;

 

(c)                            This Amendment (i) has been duly executed and
delivered on behalf of the Borrower and (ii) constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

(d)                           The execution, delivery and performance of this
Amendment, the borrowings under the Credit Agreement in connection herewith, and
the use of the proceeds thereof will not result in a violation of any
Requirement of Law or any Contractual Obligation of the Borrower, and will not
result in, or require, the creation or imposition of any Lien on any of its
Properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Collateral
Documents);

 

(e)                             After giving effect to the amendments set forth
herein, the representations and warranties made by any Loan Party in or pursuant
to the Loan Documents are true and accurate in all material respects as of the
date hereof (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality qualifier, in which
case such representations and warranties shall be true and correct in all
respects, and those representations and warranties that are made as of a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such date) with the same force and
effect as if such had been made on and as of the date hereof; and

 

(f)                             no Default or Event of Default has occurred and
is continuing.

 

6

--------------------------------------------------------------------------------


 

5.                                      Conditions Precedent.  The effectiveness
of this Amendment is subject to (a) the Administrative Agent and the Required
Lenders having executed and delivered this Amendment, (b) the Administrative
Agent and the Required Lenders having received this Amendment duly executed and
delivered by a Responsible Officer of the Borrower and (c) the Second Lien
Indebtedness Documents have been amended in a manner reasonably satisfactory to
the Administrative Agent (the date of satisfaction of the foregoing, the “First
Amendment Effective Date”).

 

6.                                      Loan Documents. 

 

(a)  This Amendment shall constitute a Loan Document, as such term is defined in
the Credit Agreement.  This Amendment is not intended to nor shall it be
construed to create a novation or accord and satisfaction with respect to any of
the Obligations.

 

7.                                      Severability.  Any provision of this
Amendment that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.                                      Integration.  This Amendment and the
other Loan Documents represent the entire agreement of the Loan Parties, the
Administrative Agent and the Required Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Required Lender relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

9.                                      GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

10.                               Survival.  The representations and warranties
contained in Section 3 of this Amendment shall survive the execution and
delivery of this Amendment and the First Amendment Effective Date.

 

11.                               Ratification; No Other Amendments; No Waiver.
Except as expressly modified hereby, the Credit Agreement and each other Loan
Document are each hereby ratified and confirmed by the parties hereto and remain
in full force and effect in accordance with the respective terms thereof.  Other
than as otherwise expressly provided herein, this Amendment shall not be deemed
to operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of the Administrative Agent, any Lender or any other
Indemnitee under the Agreement or any of the other Loan Documents, nor shall the
entering into of this Amendment preclude any such Person from refusing to enter
into any further amendments with respect to the Agreement or any of the other
Loan Documents.  Other than as to otherwise expressly provided herein, this
Amendment shall not constitute a waiver of compliance with any covenant or other
provision in the Agreement or any other Loan Document or of the occurrence or
continuance of any present or future Default or Event of Default.

 

7

--------------------------------------------------------------------------------


 

12.                               Headings.  The section headings contained in
this Amendment are inserted for convenience only and will not affect in any way
the meaning or interpretation of this Amendment.

 

13.                               Amendments.  This Amendment may not be amended
or modified except in the manner specified for an amendment of or modification
to the Credit Agreement in Section 10.2 of the Credit Agreement.

 

[Signature Pages to Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

 

EUREKA HUNTER PIPELINE, LLC

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Name:

Ronald D. Ormand

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Administrative Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Gregory C. Magnuson

 

 

Name:

Gregory C. Magnuson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------